The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, Arkansas 72936
Dear Senator Walters:
This is in response to your request for an Attorney General's Opinion on the following question:
  Whether, under Arkansas law, a parent is permitted to convert to home schooling after a child has been expelled from a public school for disciplinary reasons?
It is my opinion that a parent may home school his/her child after the child is expelled from a public school, as long as the parent meets all the statutory prerequisites to home schooling provided in A.C.A. §6-15-503.
There is no controlling case law on this issue; however, A.C.A. §6-15-503, as amended by Act 400 of 1997, provides, in part, that the following prerequisites must be met by parents desiring to home school their child:
  (a)(1) Parents or guardians desiring to provide a home school for their children must give written notice to the superintendent of their local school district of their intent to provide a home school for their child and sign a waiver authorizing the release of the State of Arkansas from any future liability for the education of their child:
  (A) At the beginning of each school year for parents who are currently homeschooling their child; or
  (B) At the time during the school year that the parent withdraws the child from the local school district and at the beginning of each school year thereafter. . . .
(3) Notice must include:
  (i) The name, date of birth, grade level, and the name and address of the school last attended, if any, of each student involved; and
(ii) The location of the home school;
(iii) The basic core curriculum to be offered;
(iv) The proposed schedule of instruction; and
(v) The qualifications of the parent/teacher.
  (4) Parents or guardians shall deliver written notice in person to the superintendent of their local school district the first time such notice is given.
  (b) This information may be used only for statistical purposes and test administration.
  (c) Each local school district shall report the statistical data required by this section to the Department of Education each year.
By not prohibiting home schooling for expelled students in the prerequisites of A.C.A. § 6-15-503, it is my opinion that the Legislature intended that expelled students be permitted home schooling opportunities. This conclusion is supported by A.C.A. § 6-18-510 whichpermits a school district to adopt a policy that a person expelled from another school district cannot enroll until expulsion has expired.1
If the Legislature had intended to either prohibit home schooling of students expelled from public school or allow a school district to adopt such a policy, it presumably would have so stated.
This opinion is consistent with the State's general public policy to support and further educational opportunities for all students. Article14 of the Arkansas Constitution, as amended by Constitutional Amendment 53, provides that the State shall "adopt all suitable means to secure to the people the advantages and opportunities of education." Ark. Const. art. 14, § 1. I believe that it is the intent of the Legislature and in furtherance of the public policy of Article 14 to permit home schooling for expelled students.2
Thus, it is my opinion that parents may provide home schooling to their child who was expelled if: (1) the parents provide written notification to the local school district superintendent of their intention to home school their child, in conformity with A.C.A. § 6-15-503(a)(4); (2) the notification includes the data listed in A.C.A. § 6-15-503(a)(3); (3) the parents sign a waiver releasing the State from any future liability for the education of their child, as required in A.C.A. § 6-15-503(a); and (4) the parents allow their child(ren) to take achievement tests required in A.C.A. § 6-15-504.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB/WTR/LS:cyh
1 Thus, even a student expelled from one district may be permitted to enroll in other public school districts, absent a policy.
2 There appears to be no law that prevents a parent from conducting unofficial home schooling of a child during the period of expulsion from an institutionalized school environment, in fact, such an action might be encouraged.